Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 1 of 27




                 EXHIBIT 7
 Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 2 of 27




                UNl.'n~D ST.1\TES DIIPARTM:E.NTOF{:OM!'dERCE




                                          November ()6, WW



THIS IS TO CERTrFV THAT ANNEXED IS A TRUE COPY FROM THE
RECORDS OF THIS OFFICE OF THE FfLE WRAPPER ANO CONTENTS
OF:



     APPLICATION NUMBER: Il/443,101
     FILING DATE: May 31, 2006
     PATENT NUMBER: 8284656
     ISSUE DATE: October 09, 2012




                                                   CllrtUloo




                                                   l!'mfor ~cc,1mt11rv
                                                   for lntcitoehrnl J•rnn<>••l\il
                                                   and Dlrct'lor of Ille      StHtt'!i
                                                   Plltcnt irnd Trade,nunk Offkc




                                                                                         WSOU-Juniper-0002111
            Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 3 of 27




                                                                                                                                                        PTO/SB/05 (05-05)
                                                                                                                    Approved for use through 07/31/2006. 0MB 0651-0032
                                                                                               U.S. Palent and Trademark Office. U.S. DEPARTMENT OF COMMERCE
                Under the Paoe1WOrk Reduction Act of 1995 no oersons are reouired to resoond to a collection of information unless it disclavs a valid 0MB control number.Q
,                                                                                                                                                                                      ,-
::::: '                       UTILITY                                                            Attorney Docket No.                ALC 3242.01                                        I

r.n                                                                                                                                  Kajal Saha, et al.
                                                                                                                                                                                       (~

-0
                         PATENT APPLICATION                                                      First Inventor                                                                            ~
                                                                                                                                    SYSTEM ANO METHOD FOR RESILIENT VPLS OVER MULTI~
-4                                  TRANSMITTAL                                                  Title                              NODAL APS PROTECTED PROVIDER EDGE NOOE$                )
C)
                                                                                                                                                                                       ,l
                                                                                                                                                                                       --
                 (Only for new nonprovisional applicafions under 37 CFR 1. 53(b))                Express Mail Label No.
""                                                                                                                                   Commissioner for Patents
                             APPLICATION ELEMENTS                                                ADDRESS TO:                         P.O. Box 1450
            See MPEP chapter 600 concerning utility patent applicaaon contents.                                                      Alexandria VA 22313-1450
    1.1.LJ Fee Transmittal Fann (e.g., PTO/SB/17)
           (Submit an original and a duplicate for fee processing)                                           ACCOMPANYING APPLICATION PARTS
    2. □ Applicant claims small entity status.
           See 37 CFR 1.27.
    3.[Z] Specification                    (Total Pages 19                            I
                                                                                                  9.     IZJ   Assignment Papers (cover sheet & document(s))
           Both the claims and abstract must start on a new page
                   (For infonnation on the pt0femad amingement. sse MPEP 608.0l(a))                             Name of Assignee Alcatel
    4.IZJ          Drawlng(s) (35 U.S.C. 113)           [Total Sheets 3                   l

       a.       e3
    5. Oath or Declaration
               Newly executed (original or copy)
                                                [Total Sheets 6                           I
                                                                                                 10.     0     37 CFR 3.73(b) Statement                   [Z)Powerof
       b.

           i.
                  Dor
               A copy from a prior application (37 CFR 1.63(d))
                   continuation/divisional with Box 18 completed)
                  DELETION OE INVENTQB(§l                                                         11. 0
                                                                                                                (when there is an assignee)

                                                                                                               English Translation Document (if applicable)
                                                                                                                                                              Attorney


                  Signed statement attached deleting inventor(s)
                  name in the prior application, see 37 CFR                                       12. D        lnfoEftlon Dlsclosure Statement (PTO/SB/08 or PT0-1449)
                  1.63(d)(2) end 1.33(b).                                                                            Copies of foreign patent documents,            .
                                                                                                                        publications, & other information
    6.[ZJ          Application Data Sheel See 37 CFR 1.76

    7.0            CD-ROM or CD-R in duplicate, large table or
                                                                                                  13.    D     Preliminary Amendment

                   caputer Program (Appendix)                                                     14. IZJ Return Receipt Postcard (MPEP 503)
                       Landscape Table on CD                                                               (Should be specifically itemized)
    8.     Nucleotide and/or Amino Acid Sequence Submission
                    (if applicable, items a. - c. are required)                                   15.    O     Certified Copy of Priority Document(s)
           a. Computer Readable Fonn (CRF)                                                                      (if foreign priority is claimed)
                i. 0 Computer Readable Form (CRFJ
                ii.      D   Transfer Request (37 CFR 1.821(e))                                   16.    D     Nonpubllcatlon Request under 35 U.S.C. 122(b)(2)(B)(i).
                                                                                                                Applicant must attach fonn PTO/SB/35 or equivalent.
           b.       SpecE:jtion Sequence Listing on:
                     i,      CD-ROM or CD-R (2 copies); or                                        17.    D     Other:
                     ii. D   Paper

           c.    D    Statements verifying identity of above copies
     18. If a CONTINUING APPLICATION, check appropriate box, and supply the requisite information below and in the first sentence of the
    specification following the title, orin an Application Data Sheet under 37 CFR 1.76:

           D         Continuation
                                              □      Divisional                   D   Continuation-in-part (CIP)              of prior application No.:
    Prior application information: Examiner                                                              Art Unit:
                                                                     19. CORRESPONDENCE ADDRESS
    IL] The address associaled with Customer Number.                 130868                                               I       OR      D     Correspondence address below

    Name

    Address
    City                                                      I    State      I                                         I Zip Code I
    Country                          ,r      I ..J;el~hone I                                                            I Email Address I
I Signature                         /~l.A.), "A-A         ., -...                                                          I Date        l'V\AtJ. 31        2,.01)~
I IPrint/Tvoel
  Name
                                    Terry    W. Kramer                                                                                  Regis~Nof
                                                                                                                                        IAttome entl
                                                                                                                                                            141 541
                                                                                                                                                               •
    This collection of information is required by 37 CFR 1.53(b). The information is required to obtain or retain a benefit by the public which is to file (and by the
    USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to
    complete, including galhering, preparing, end submit1ing the completed application form to the USPTO. Time will vary depending upon the individual case. Any
    comments on the amount of lime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer,
    U.S. Patent and Trademart Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED
    FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                             N you need assistance In completing the form, ca/I 1•800-PT0-9199 and select oplion 2.




                                                                                                                                                                                  WSOU.Juniper-0002112
Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 4 of 27



  150272



  WE CLAIM:

  1.       A system of redundant pair automatic protection switching at the edge of
  a VPLS network comprising:

           a redundant pair of provider edge nodes comprising:

                 a first provider edge node adapted to function as a working node
           of the redundant pair; and

                 a second provider edge node adapted
                                               I
                                                     to function as a protection
        node of the redundant pair;

  wherein the first provider edge node is adapted to upon a switchover in the
  redundant pair:

           send an explicit request to a third provider edge node which possesses a
  MAC address entry that the third provider edge node previously learned from
  the first provider edge node to flush said MAC address entry.

  2.       A system of redundant pair automatic protection switching at the edge
  of a VPLS network according to claim 1 wherein the redundant pair of provider
  edge nodes are configured to be an APS l+l redundant pair.

  3.       A system of redundant pair automatic protection switching at the edge of
  a VPLS network according to claim 1 further comprising:

           an access switch linked to the first provider edge node over a working
  link and linked to the second provider edge node over a protection link;

  wherein the access switch forms a working circuit with the working link and the
  first provider edge node, and wherein the access switch forms a protection
  circuit with the protection link and the second provider edge node.




                                           16




                                                                                      WSOU-Juniper-0002129
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 5 of 27




Application No: 11/443,101                        Attorney's Docket No: ALC 3242.01


        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Application of                            Kajal Saha

For                                             SYSTEM AND METHOD FOR
                                                RESILIENT VPLS OVER MOLT-
                                                NODAL APS PROTECTED
                                                PROVIDER EDGE ACCESS

Serial No.:                                     11/443,101

Filed                                           May 31, 2006

Art Unit                                        2416

Examiner                                        Bokhari, Syed M.

Att. Docket                                     ALC 3242.01

Confirmation No.                                3476

                       AMENDMENT UNDER 37 C.F.R § 1.111

Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir: In response to the Office Action mailed November 26, 2008, Applicant

respectfully submits the following amendments for form, and requests

reconsideration and withdrawal of all rejections, for the reasons Applicant

respectfully submits at the Remarks section of this paper.

        Listing of the claims begins at page 2 of this paper.

        Remarks begin at page 7 of this paper.




                                         - 1-




                                                                                      WSOU-Juniper-0002179
     Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 6 of 27




Application No: 11/443, l Ol                    Attorney's Docket No: ALC 3242.01




Listing of the Claims:
       The following is a complete listing of all the claims in the application, with an
indication of the status of each:


      1. (Original) A system of redundant pair automatic protection switching at the

 2    edge of a VPLS network comprising:

 3           a redundant pair of provider edge nodes comprising:

 4           a first provider edge node adapted to function as a working node of the

 5    redundant pair; and

 6           a second provider edge node adapted to function as a protection node of

 7    theredundantpair;

 8           wherein the first provider edge node is adapted to upon a switchover in

 9    the redundant pair:

10           send an explicit request to a third provider edge node which

11    possesses a MAC address entry that tho third provider edge node

12    previously learned from the first provider edge node to flush said MAC

13    address entry.



      2. ( Original) A system ofredundant pair automatic protection switching at

 2    tho edge of a VPLS network according to claim 1 wherein the redundant




                                          -2-




                                                                                           WSOU-Juniper-0002180
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 7 of 27




Application No: 11/443, 101                       Attorney's Docket No: ALC 3242.01


       Applicant respectfully requests the Examiner, for at least the reasons

Applicant submits above, to reconsider and withdraw this rejection of claim 5.



                                    CONCLUSION

       Applicant submits that all pending claims of this application stand in

condition for allowance. Should the Examiner have any further comments or

suggestions, though, Applicant respectfully requests that the Examiner telephone

the undersigned attorney to expeditiously resolve any outstanding issues.

       In the event the fees submitted prove insufficient in connection with the

filing of this paper, please charge our Deposit Account Number 50-0578 and please

credit any excess fees to such Deposit Account.

                                                  Respectfully submitted,
                                                  KRAMER & AMADO,    P.C.

Date: December 26, 2008
                                                  !~-~~
                                                  Registration No.: 41,541
KRAMER & AMADO, P.C.
l 725 Duke Street, Suite 240
Alexandria, VA 22314
Phone: 703-519-9801
Fax: 703-519-9802




                                         - 14 -




                                                                                      WSOU-Juniper-0002192
      Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 8 of 27




        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Application of                            Kajal Saha

For                                             SYSTEM AND METHOD FOR
                                                RESILIENT VPLS OVER ML'LT-
                                                NODAL APS PROTECTED
                                                PROVIDER EDGE ACCESS

Serial No.:                                     ll/ :143,101
                                                   1




Filed                                           May 31, 2006

Art Unit                                        2416

Examiner                                        Bokhari, Syed M.

Att. Docket                                     ALC 3242.01

Confirmation No.                                3476

                       AMENDMENT UNDER 37 C.F.R § 1.111

Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir: In response to the Office Action mailed April 1, 2009, Applicant respectfully

submits the following amendments for form, and requests reconsideration and

withdrawal of the Office Action rejections for the reasons Applicant respectfully

submits at the Remarks section of this paper.

        Listing of the claims begins at page 2 of this paper.

        Remarks begin at page 8 of this paper.




                                         . I-




                                                                                     WSOU.Juniper-0002224
     Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 9 of 27




Application No: 11/443,101                       Attorney's Docket No: ALC 3242.01




Listing of the Claims:
       The following is a complete listing of all the claims in the application, with an
indication of the status of each:


 1    1. (Currently Amended) A system of redundant pair automatic protection

 2    switching at the edge of a Virtual Private LAN Svstem (VPLS} network

 3    comprising:

 4          a redundant pair of provider edge nodes comprising:

 5                  a first provider edge node adapted to function as a working node

 6          of tho redundant pair,. [[;]] and

 7                  a second provider edge node adapted to function as a protection

 8          node of the redundant pair; and

 9          a third provider edge node possessing a media access control (MAC)

10    address entrv for the first provider edge node, previously learned by the third

11    provider edge node,

12          wherein the first provider edge node, when functioning as the working

13    node, communicates with the third provider edge node, and

14          wherein tho first provider edge node is adapted to upon a switchover in

15    the redundant pair:

16           send an explicit request to the [[a]] third provider edge node whi€-h

17    fmSt-,esses a IVIAC address entry that the third provider edge node



                                           -2-




                                                                                           WSOU-Juniper-0002225
     Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 10 of 27




      Application No: 11/443,101                       Attorney's Docket No: ALC 3242.01


18    ~-e-usly-le-arned from the first provider edge Fi0-€l-e- to flush said MAC

19    address entry.



 1    2. ( Currently Amended) A system of redundant pair automatic protection

 2    switching at the edge of a VPLS network according to claim 1 wherein the

 3    redundant pair of provider edge nodes are configured to be an Automatic

 4    Protection Switching (APS:Ll +1 redundant pair.



      3. (Original) A system of redundant pail' automatic protection switching at the

 2    edge of a VPLS network according to claim 1 further comprising:

 3             an access switch linked to the first provider edge node over a working

 4    link and linked to the second provider edge node over a protection link;

 5             wherein the access switch forms a working circuit with the working

 6    link and the first provider edge node, and wherein the access switch forms

 7     a protection circuit with the protection link and the second provider edge

 8     node.



 1     4. (Original) A system of redundant pair automatic protection switching at the

 2     edge of a VPLS network according to claim 1 further comprising:

 3             a first tunnel linking the first provider edge node with the third

 4     provider edge node;




                                               -3-




                                                                                           WSOU-Juniper-0002226
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 11 of 27




Application No: 11/443, 101                       Attorney's Docket No: ALC 3242.01


       Applicant further submits that the claims as amended define all acronyms

and abbreviations, and therefore overcome the objections to claims 1, 2 and stated

at page 2 of the Office Action.

       Applicant respectfully requests the Examiner, for at least the reasons that

Applicant submits above, to reconsider and withdraw the rejection of claims 1 and

6, and of all their dependent claims 2-5 and 7-8.

                                    CONCLUSION

       Applicant submits that all pending claims of this application stand in

condition for allowance. Should the Examiner have any further comments or

suggestions, though, Applicant respectfully requests that the Examiner telephone

the undersigned attorney to expeditiously resolve any outstanding issues.

       In the event the fees submitted prove insufficient in connection with tho

filing of this paper, please charge our Deposit Account Number 50-0578 and please

credit any excess foes to such Deposit Account.

                                                  Respectfully submitted,
                                                  KRAMER   & AMADO, .C.


Date: April 20. 2009                               i
                                                  Terry W Kramer
                                                  Registration No.: 41,541
KRAMER & AMADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 22314
Phone: 703-519-9801
Fax: 703-519-9802




                                         - 10 -




                                                                                      WSOU-Juniper-0002233
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 12 of 27




        IN 1I1HE UNITED STATES PATE:NT AND TRADEMARK OFFICE

In re Application of                               Kaja1 Saha, ct al.

                                                   SYSTEM AND METHOD FOR
                                                   RESILIENT VPLS OVER
                                                   MULTI-NODAL APS PROTECTED
                                                   PROVIDER EDGE ACCESS

Serial No.:                                        11/443,101

Filed                                              May 31, 2006

Art Unit                                           2478

Examiner                                           Bokhari, Syed M.

Att. Docket                                        ALC 3242.01

Confirmation No.                                   3476

                       AMENDMENT UNDER 37 C.F.R § 1.111

Mail Stop Amendment
Commissioner for Patents
P.O. Box 1150
Alexandria, \;A 22313-1450

Sir:

        In response to the Office Action mailed January 22, 2010, Applicant

respectfully   submits    the   following    amendments         for   form,   and   requests

reconsideration and withdrawal of the Office Action rejections for the reasons

Applicant respectfully submits at the Remarks section of this paper.

CLAIM AMENDMENTS begin on page 2 of tfiis paper.

REMARKS/ARGUMENTS begin on page 8 of this paper.




                                            - 1-




                                                                                               WSOU-Juniper-0002320
      Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 13 of 27




                                                                Application No: 11/443, JO l
                                                          Attorney Docket No: ALC ~l242.0 I

                                     ~:LAIM AMENDMENTS

         This listing of claims, with an indication of the status of each claim, will

rnµlacf) all prior versions and listings of claims in the application.

Listing of Claims



        1. (Currently Amended) A system of redundanL pair automatic protection

 2      switching at the edge of a Virtual Private LAN System (VPLS) network

 :J     comprising:

 .J           a redundant pair of provider edge nodes compl'ising:

 5                    a first p1·ovidel' edge node a-El--aj3-tea-to function ao th.at is a working

 G            node of the redunclanL pair before arnswitchover and a protection node of

 ,            the redundanl vair after th~J,witchover, and

 s                    a second provider edge node adapted to function as a thatjs the

 !J           p1·0Ledion node of the redundant pail' before the switchovf~r and the

10            working nml.!3 of the redundant pair after the switchovex; ancl

11            a third pl'ovider edge node possessing a media access control (MAC)

12      address enti'y for the fa·st provider edge node, previom:;ly learned by the third

1:i     provider edge node,

11            wherein the first provider edge node, when functioning as the working

rn      node, communicates \Vith the third provider edge node, and




                                               -2-




                                                                                                     WSOU-Juniper-0002321
       Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 14 of 27




                                                              Application No: 11/443, 101
                                                        Attorney Docket No: ALC 3242.0 l

1r;            wherein the first provider edge node_,_ is adapted to upon a ••after the

1'i'     switchover in the redundant pail'_,_: cend sends an explicit request to the third

1s       provider edge node to flush said MAC addn:iss entry.



         2. (Cunenlly Amended) A-The system of redundant pau automnt1c

  2      protcdion :,witching a.t•the edge of a VPLS netv,rm·k accordingto-cl~iim l_,_

  a      wherein the redundant pair of provider edge nodes are config1.:H'cd to be is

         an Automatic Protection Switching (APS) 1+ 1 redundant pair.



         3. (Cunently Amended) A-The .system of redundant pafr nutomatic protectiefi:

  2      Bwitching at the edge of a VPLS net'.vm·k acce:rEling to elaim 1 further1




  :i     comprising:

               an access switch linked to the first prnvider edge node over a working

   5     link and linked to the second provider edge node over a protection link;

  G      wherein the access switch forms a woI'king circuit with the working link and

   ,     the first provider edge nodn, and whert'in the access switch forms a protection

  s      circuit with the protnction link and the second provider edge node.



         4. (Cunently Amended) A"The system of :i:edundant-•vai1· automaticpmtcction

   2     w.vitching at the•i:~dge of a VPLS net•,ve'l'k according to claim 1 further
                                                                                 1




   a     compnsmg:




                                                  .,
                                                - J -




                                                                                             WSOU-Juniper-0002322
  Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 15 of 27




                                                                Application No: 11/443,101
                                                          Attorney Docket No: ALC 3242.01

                                      CONCLUSION

        Applicant submits that all pending claims of this application stand m

condition for allowance.        Should the Examiner have any further comments or

suggestions, though, Applicant respectfully requests that the Examiner telephone

the undersigned attorney to expeditiously resolve any outstanding issues.

        In the event the fees submitted prove insufficient in connection with the

filing of this paper, please charge our Deposit Account Number 50-0578 and please

credit any excess fees to such Deposit Account.

                                                   Respectfully submitted,
                                                   KRAMER &AMADO, P.C.

                                                    /],

Dato:       March 23, 2.() lO                      /~w.~
                                                   Terry W. Kramer
                                                   Registration No.: 41,541
KRAMER & AMADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 22314
Phone: 703-519-9801
Fax: 703-519-9802




                                           -ll -




                                                                                             WSOU-Juniper-0002330
    Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 16 of 27




     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
   BEFORE THE BOARD OF' PATENT APPEALS AND INTERFERENCES

In re Application of                             Kajal Saha

Fol'                                             SYSTEM AND METHOD FOR
                                                 RESILIENT VPLS OVER MULTI-
                                                 NODAL APS PROTECTED
                                                 PROVIDER EDGE ACCESS

Seri a1 :>-Jo.                                   11/443,101

Filed                                            May 31, 2006

Art Unit                                         2473

Examiner                                         Syed M. Bokhari

Att. Docket                                      ALC 3242.01

Confirmation No.                                 3476


                                    APPEAL BRIEF

::\1ail Stop Appeal Brief Patents
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Sir:

         This Appeal Brief is submitted in support of the Notice of Appeal filed herewith.


I. REAL PARTY IN INTEREST

         The party in interest is Alea tel,· by way of an Assignment recorded at Reel

017945, frame 0244.




                                                                                             WSOU-Juniper-0002452
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 17 of 27




                                                              Application No: 11/443,101
                                                        Attorney Docket No: ALC 3242.(Jl

                                       CONCLUSION

        For at: least the reasons discussed above, Appellal'1t respectfully submits that the

rejedions are in error and that claims 1-11 are in condition for allowance. Therefr,re,

Appellant respectfully requests that this HonorablEc~ Board reverse the rejections of

claims 1-lL

                                                    Respeetfully submitted,
                                                    KRAMER & AMADO, P. C.




Date:    April 18, 2011
                                                    Terry W. Kramer
                                                    Reg. No. 41,541
KRAMER & .AMADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 22314
Tel. (703) 519-9801
Fax. (703) 519-9802




                                           - 21 -




                                                                                               WSOU.Juniper-0002472
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 18 of 27




                                                            Application No: 11/443, 101
                                                      Attorney Docket No: ALC 3242.01

VIII. CLAIMS APPENDIX

CLAIMS INVOLVED IN THE APPEAL:

1. (Rejected) A system ofredundant pair automatic protection switching at tlw edge of

a Virtual Private LAN System (VPLS) network comprising:

      a redundant pair of provider edge nodes comprising:

      a first provider edge node that is a working node of the redundant pair before a

switchove1· and a protection node of the reclundanc pair after the switchover, and

      a second provider edge node that is the protection node of the redundant pair

before the switchover and the working node of the redundant pair after the switchover;

and

      a third provider edge node possessing a media access control (MAC) address

entl'y for the first provider edge node, previously learned by the third provider edge

node, wherein the first provider edge node, when functioning as tho wmking node,

communicates with the third provider edge node, and wherein the first p1·ovider edge

node, after the switchover in the redundant pair, sends an explicit rf'.Jquest to the third

provider edge node to flush 88.id MAC addr(~ss entry.



2. (Rejected) The system of claim l, wherein the redundant pair of provider edge nodes

is an Antomatic Protection Switching (APS) l+ 1 redundant pair.



3. (Rejected) The system of claim 1, further comprising:
                                         · 22 -




                                                                                              WSOU.Juniper-0002473
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 19 of 27




     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
   BEFORE THE BOARD OF PATENT APPEALS AND INTERFERENCES

In re Application of                            Kajal Saha

For                                             SYSTEM AND METHOD FOR
                                                RESILIENT VPLS OVER MULTI-
                                                NODAL APS PROTECTED
                                                PROVIDER EDGE ACCESS

Serial No.                                       11/443,101

Filed                                           May 31, 2006

Art Unit                                         2473

Examiner                                         Syed M. Bokhari

Att. Docket                                      ALC a242.0l

Confirmation No.                                 3476


                                    APPEAL BRIEF

Mail Stop Appeal Brief Patents
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 2281a-l450

Sir:

        'l'his Appeal Briefis submitted in support of the Notice of Appeal filed herewith.


I. REAL PARTY IN INTEREST

        The party in interest is Alcatel, by way of an Assignment recorded at Reel

017945, frame 0244.




                                                                                             WSOU-Juniper-0002485
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 20 of 27




                                                              Application No: 11/443,101
                                                        Attorney Docket No: ALC 3242.01

                                      CONCLUSION

        For at least the reasons discussed above, Appellant respectfully submits that the

rejections are in error and that claims 1-11 are in condition for allowance. Therefore,

Appellant respectfully requests that this Honorable Board reverse the rejections of

claims 1-11.

                                                    Respectfully submitted,
                                                    KRAMER & AMADO, P. C.
                                                     ~             /~✓y

Date:    April 26, 2011                              ¾~/~~
                                                    Terry Wi. Krnmer
                                                    Reg.Nd.   4l,54l
KRAMER & AlvIADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 22314
Tel. (703) fi 19-9801
Fax. (703) 519-9802




                                           - 21 -




                                                                                            WSOU-Juniper-0002505
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 21 of 27




                                                          Application No: 11/448,101
                                                    Attorney Docket No: ALC 3242.01

VIII. CLAIMS APPENDIX

CLAIMS INVOLVED IN THE APPEAL:

1. (Rejected) A system of redundant pair automatic protection switching at the edge of

a Virtual Private LAN System (VPLS) network comprising:

      a redundant pair of provider edge nodes comprising:

      a first provider edge node that is a working node of the redundant pair before a

switchover and a protection node of the redundant pair aner the switchover, and

      a second provider edge node that is the protection node of the redundant pair

before the switchover and the working node of the redundant pair after the switchover;

and

      a third provider edge node possessing a media access control (MAC) address

entry for the first provider edge node, previously learned by the third provider edge

node, wherein the first provider edge node, when functioning as the working node,

communicates with the third providM edge node, and wherein the first provider edge

node, after the switchover in the redundant pair, sends an explicit request to the third

ptovider edge node to flush said lVIAC address entry.



2. (Rejected) The system of claim 1, wherein the redundant pair of provider edge nodes

is an Automatic Protection Switching (APS) l+ l redundant pair.



3. (Rejected) The system of claim 1, further comprising:
                                         - 22 ·




                                                                                           WSOU-Juniper-0002506
  Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 22 of 27




        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Application of                            Kajal Saha, et al.

For                                             SYSTEM AND METHOD FOR
                                                RESILIENT VPLS OVER
                                                MULTI-NODAL APS PROTECTED
                                                PROVIDER EDGE ACCESS

Serial No.                                      11/443,101

Filed                                           May 31, 2006

Art Unit                                        2473

Examiner                                        Bokhari, Syed M.

Att. Docket                                     ALC 3242.01

Confirmation No.                                3476

                       AMENDMENT UNDER 37 C.F.R § 1.111

Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:

        In response to the Office Action mailed July 22, 2011, Applicant respectfully

submits the following amendments for form, and requests reconsideration and

withdrawal of the Office Action rejections for the reasons Applicant respectfully

submits in the Remarks section of this paper.

CLAIM AMENDMENTS begin on page 2 of this paper.

REMARKS/ARGUMENTS begin on page 8 of this paper.




                                                                                        WSOU-Juniper-0002565
  Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 23 of 27




                                                           Application No: 11/443,101
                                                     Attorney Docket No: ALC 3242.01

                                  CLAIM AMENDMENTS

      This listing of claims, with an indication of the status of each claim, will

replace all prior versions and listings of claims in the application.



1. (Currently Amended) A system of redundant pair automatic protection switching

at the edge of a Virtual Private LAN System (VPLS) network comprising a

redundant pair of provider edge nodes comprising:

             a first provider edge node that is a working node of the redundant pair

      before a switchover and a protection node of the redundant pair after the

      switchover, and

             a second provider edge node that is the protection node of the

      redundant pair before the switchover and the working node of the redundant

      pair after the switchover; and

      a third provider edge node possessing a media access control (MAC) address

entry for the first provider edge node, previously learned by the third provider edge

node, wherein the first provider edge node, when functioning as the working node,

communicates with the third provider edge node, and v,rheroin tho first provider

edge node, after tho switchover in tho redundant pair, sends an explicit request to

tho third provider edge node to flush said MAC address entry for tho first provider

edge node.




                                                                                        WSOU-Juniper-0002566
  Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 24 of 27




                                                                  Application No: 11/443,101
                                                            Attorney Docket No: ALC 3242.01

                                           CONCLUSION

        Applicant submits that all pending claims of this application stand m

condition for allowance.          Should the Examiner have any further comments or

suggestions, though, Applicant respectfully requests that the Examiner telephone

the undersigned attorney to expeditiously resolve any outstanding issues. In the

event the fees submitted prove insufficient in connection with the filing of this

paper, please charge our Deposit Account Number 50-0578 and please credit any

excess fees to such Deposit Account.

                                                       Respectfully submitted,
                                                       KRAMER & AMADO,     P.C.


                                                       IEric ,I, Nuss I
Date: -~A=u=-g,._.u=s~t=1~7.'-'2~0~1=1~_
                                                       Eric J. Nuss
                                                       Registration No.: 40,106

KRAMER & AMADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 22314
Phone: 703-519-9801
Fax: 703-519-9802




                                              - 13 -




                                                                                               WSOU-Juniper-0002577
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 25 of 27




        IN THJiJ UNI'l'ED STATES PATENT AND TRADEMARK OFFICIB

In r~') Application of                           Kajal Saha, et al.

For                                              SYST.EM AND METHOD FOR
                                                 RESILIENT VPLS OVER
                                                 MULTI-NODAL APS PROTECTED
                                                 PROVIDER EDGE ACCESS

Serial No.                                       ll/443,101

Filed                                            May 31, 2006

Art Unit                                         2473

Examiner                                         Bokhari, Syed M.

Att. Docket                                      ALC 3242.01

Confirmation No.                                 3476

                         AlVJENDMENT UNDER 37        C.Jt.R §J.111
Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:

        In response to the Office Action mailEJd April 9, 2012, Applicant respectfully

submits the following amendments for Conn, and requests reconsideration and

withdrawal of the Office Action rejections for the reasons Applicant respectfully

submits in the Remarks section of this paper .

.CLAIM AMENDMENTS begin on page 2 of this paper.

REMARKS begin on page 9 of this paper.




                                          - 1-




                                                                                         WSOU-Juniper-0002673
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 26 of 27




                                                           Application No: 11/443,101
                                                     Attorney Docket No: ALC 3242,01

                                  CLAIM AMENDMENTS

      This listing of claims, with an indication of the status of each claim, w i.11

replace all prior versions and listings of claims in the application.



1. (Previously Presented) A system of redundant pair automatic protection

switching at the edge of a Virtual Private LAN System (VPLS) rwtwork comprising

a redundant pair of provider edge nodes comprising:

             a first provider edge node that is a working node of the redundant pair

      before a switchover and a protection node of Lhe redundant pair after the

      switchover, and

             a second provider 0clge node that is the protection node of the

      .redundant pair before the switchover and tlw working node of the redundant

      pair after the switchover; and

      a third provider edge node possessing a nrndia access concrol (MAC) address

entry for the first provider edge node, previously learned by the third provider edge

node, wherein the first provider edge node, when fonctioning as the working· node,

communicates with the third provider edgEl node, and, after the switchover in the

redundant pair, sends an explicit request (,o Lhe third provider edge node to :t1ush

said MAC address entry for the first pr:ovidEJ.e edge node.




                                                                                        WSOU-Juniper-0002674
   Case 6:20-cv-00812-ADA Document 42-7 Filed 03/29/21 Page 27 of 27




                                                          Application No: 11/443,101
                                                    Attorney Docket No: ALC 3242 01

                                   CONCLUSION

      Applicant submits that all pending claims of this application stand m

condition for allowance.   Should the Examiner have any further commenb,J or

suggestions, though, Applicant respectfully requests that the Examiner telephone

the undersigned attorney to expeditiously resolve any outstanding issues. In the

event thte fees submitted prove jnsufficient in connection with the filing of this

paper, please charge our Deposit Account Number 50-0578 and please credit any

excess fees to such Deposit Account.

                                                Respectfully submitted,
                                                KRA!VIER & AMADO, P.C.



Date: -~M=ay 4, 2012
                                                            C   lllE:!I'
                                                Registration No.: 41,541


KRAMER & A.\1ADO, P.C.
1725 Duke Street, Suite 240
Alexandria, VA 2231,:1
Phone: 703-519-9801
Fax: 703-519-9802




                                       - 13 ·




                                                                                       WSOU-Juniper-0002685
